Citation Nr: 9908227	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-33 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bowel disorder 
secondary to post-operative residuals of a laminectomy, 
right, at L3-L5 and dorsal root rhizotomy at L4-S1.  

2.  Entitlement to a compensable evaluation for a neurogenic 
bladder.  

3.  Entitlement to a compensable evaluation for impotency.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1995 rating 
decision of the Montgomery, Alabama Regional Office 
(hereinafter "the RO") which granted service connection for 
a neurogenic bladder and for impotency secondary to the 
veteran's service-connected post-operative residuals of a 
laminectomy, right, at L3-L5 and dorsal root rhizotomy at L4-
L5 and assigned noncompensable disability evaluations for 
both disorders.  Service connection was denied for a bowel 
disorder secondary to post-operative residuals of a 
laminectomy, right, at L3-L5 and dorsal root rhizotomy at L4-
L5.  Additionally, the veteran's claim for entitlement to a 
total rating for compensation purposes based on individual 
unemployability was denied.  The veteran has been represented 
throughout this appeal by the Alabama Department of Veterans 
Affairs.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for a right 
below the knee amputation, evaluated as 40 percent disabling; 
post-operative residuals of a laminectomy, right, at L3-L5 
and dorsal root rhizotomy at L4-S1, evaluated as 20 percent 
disabling; neuropathy of the right ulnar nerve, evaluated as 
10 percent disabling; prostatitis, with a noncompensable 
evaluation; a neurogenic bladder, with a noncompensable 
evaluation and for impotency, with a noncompensable 
evaluation.  The combined evaluation is 60 percent.  The 
veteran is also receiving special monthly compensation for 
loss of use of a creative organ.  

3.  The record reasonably establishes an etiological 
relationship between the veteran's bowel dysfunction, 
characterized as irritable bowel syndrome, and his service-
connected post-operative residuals of a laminectomy, right, 
at L3-L5 and dorsal root rhizotomy at L4-S1.  

4.  The veteran's impotency has not been shown to be 
productive of a penis deformity with loss of erectile power.  


CONCLUSIONS OF LAW

1.  Bowel dysfunction, characterized as irritable bowel 
syndrome, is proximately due to the veteran's service-
connected post-operative residuals of a laminectomy, right, 
at L3-L5 and dorsal root rhizotomy at L4-S1.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.310(a) 
(1998).  

2.  The schedular criteria for a compensable evaluation for 
impotency have not been met.  38 U.S.C.A. §§ 1155 5107 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 
4.31 and Diagnostic Code 7522 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim for service connection for bowel dysfunction, 
characterized as irritable bowel syndrome, secondary to post-
operative residuals of a laminectomy , right, at L3-L5 and 
dorsal root rhizotomy at L4-L5, is plausible and that all 
relevant facts have been properly developed.  Accordingly, an 
additional remand, in order to allow for further development 
of the record is not appropriate.  

I.  Service Connection for Bowel Dysfunction, Characterized 
as Irritable Bowel
Syndrome, Secondary to Post-Operative Residuals of a 
Laminectomy, Right, at
L3-L5 and Dorsal Root Rhizotomy at L4-S1

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
connection is in effect for a right below the knee 
amputation; post-operative residuals of a laminectomy, right, 
at L3-L5 and dorsal root rhizotomy at L4-S1; neuropathy of 
the right ulnar nerve; prostatitis; a neurogenic bladder and 
for impotency.  

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

The veteran's service medical records do not refer to 
complaints of or treatment for a bowel disorder.  A July 1971 
examination report included a notation that the veteran's 
anus and rectum were normal.  A June 1972 medical board 
report indicated diagnoses including derangement of the 
talofibular joint, right ankle, service aggravated and 
surgical removal of the interphalangeal joint of the small 
toe, right foot.  

The veteran underwent a VA general medical examination in 
March 1973.  The veteran's digestive system was noted to be 
normal.  The diagnoses referred to disorders other than a 
bowel disorder.  Private treatment records dated from 
November 1972 to March 1984 indicated that the veteran 
continued to receive treatment for multiple disorders.  March 
1980 entries indicated that the veteran was treated for 
stomach pains and severe stomach cramps.  A March 1984 entry 
indicated a final diagnosis of peritonitis, etiology 
undetermined.  VA treatment records dated from July 1973 to 
December 1988, including examination reports, also referred 
to continued treatment for multiple disorders.  A September 
1988 VA treatment entry noted that the veteran had complaints 
including acute onset of left lower quadrant pain.  The 
diagnosis was probable diverticulitis.  

VA treatment records dated from November 1989 to June 1990 
indicated that the veteran was treated for several disorders.  
A November 1989 VA hospital discharge summary indicated that 
the veteran was admitted with chronic right stump pain, 
status post right below the knee amputation in 1986.  The 
veteran underwent a right L3-L5 laminectomy and right L4-S1 
dorsal root rhizotomy and a lumbar puncture.  The diagnoses 
included chronic right leg pain, status post below the knee 
amputation, aseptic meningitis and post-operative urinary 
retention.  A June 1990 VA hospital discharge summary 
indicated that the veteran reported that he had numbness of 
the right side of his penis and buttocks.  The veteran 
underwent a right lumbosacral dorsal root entry zone 
lesioning.  

A December 1990 VA neurological examination report noted that 
the veteran reported that he had undergone a rhizotomy in 
November 1989 and a L4 to S1 dorsal rhizotomy in June 1990.  
The veteran indicated that since that time he had suffered 
loss of sensation and control of the right leg and weakness 
of the right leg.  The veteran also complained of bowel 
constipation and reported that he had to use about one to two 
suppositories per week.  He also complained of difficulty 
controlling his urine and that his bladder doesn't fully 
empty.  The examiner indicated an impression of status post 
right L4-S1, dorsal rhizotomy.  The examiner commented that 
the veteran had also developed bowel and bladder problems 
which were very distressing to him since the surgery.  VA 
treatment records dated from June 1994 to February 1995 
referred to continued treatment.  

The veteran underwent a VA general medical examination in May 
1995.  It was noted that the veteran reported that he had a 
laminectomy and rhizotomy in 1989 and 1990 for severe pain in 
his lower back and in his stump which was unresponsive to 
treatment.  The veteran indicated that he had suffered 
impaired bowel and bladder function as well as impotence 
since that time.  It was noted that the veteran reported 
symptoms including difficulty initiating urination or bowel 
movements.  The examiner reported that the veteran's abdomen 
was soft and non-tender with no palpable masses.  Sphincter 
tone was noted to be fair.  The examiner indicated diagnoses 
including dorsal root rhizotomy, L4-L5, including numbness of 
the right leg stump, bladder and bowel dysfunction and 
impotence.  

In his September 1995 substantive appeal, the veteran stated 
that he had to take suppositories to get his bowels to move.  
He indicated that VA physicians had told him that they "cut 
nerves" to his rectum and that is why he was unable to get 
his bowels to move.  The veteran indicated that he presently 
had to use four to five bottles of an enema for a bowel 
movement.  VA treatment records dated from November 1995 to 
May 1996 indicated that the veteran continued to receive 
treatment for multiple disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records make no reference to complaints of or treatment for a 
bowel disorder.  Additionally, a March 1973 VA general 
medical examination report included a notation that the 
veteran's digestive system was normal.  The Board notes that 
March 1980 private treatment entries which indicated that the 
veteran was treated for stomach pains and severe stomach 
cramps and a March 1984 entry referred to a final diagnosis 
of peritonitis, etiology undetermined.  The Board observes, 
however, that the first actual clinical reference to any 
diagnosed bowel disorder was pursuant to a September 1988 VA 
treatment entry, eighteen years after the veteran's 
separation from service, which indicated a diagnosis of 
probable diverticulitis.  

The Board notes that a December 1990 VA neurological 
examination report noted that the veteran reported that he 
underwent a rhizotomy in November 1989 and a L4-S1 dorsal 
rhizotomy in June 1990.  The veteran had complaints since the 
surgery including bowel constipation with the need to use 
suppositories.  The examiner indicated an impression of 
status post right L4-S1, dorsal rhizotomy.  The examiner 
specifically commented that the veteran had developed bowel 
problems which were very distressing to him since the 
surgery.  Further, the Board notes that the May 1995 VA 
general medical examination report noted that the veteran 
reported that he had suffered impaired bowel function since 
he had the laminectomy and rhizotomy in 1989 and 1990.  The 
veteran reported symptoms including difficulty initiating 
bowel movements.  The examiner indicated diagnoses which 
included dorsal root rhizotomy, L4-L5, including numbness of 
the right leg stump, bladder and bowel dysfunction and 
impotence.  The Board observes that the veteran is presently 
service-connected for disorders including post-operative 
residuals of a laminectomy, right, at L3-L5 and dorsal root 
rhizotomy at L4-S1.  Therefore, the VA examiner, pursuant to 
the May 1995 VA general medical examination report, has 
specifically indicated an etiological relationship between 
the veteran's service-connected lumbar spine disorder and the 
veteran's bowel dysfunction.  Also, the examiner, pursuant to 
the December 1990 VA neurological examination, indicated that 
the veteran had suffered bowel problems since the lumbar 
spine surgery.  Additionally, the Board notes that in 
statements on appeal, the veteran has alleged that he is 
unable to get his bowels to move and that he must make use of 
enemas or "suppositories" for his bowel disorder.  
Therefore, in consideration of the evidence of record, 
including the examiners' opinions noted above, the Board is 
of the view that to conclude otherwise than that the evidence 
is at least in equipoise as to whether bowel dysfunction, 
characterized as irritable bowel syndrome, was incurred 
secondary to the veteran's service-connected post-operative 
residuals of a laminectomy, right, at L3-L5 and dorsal root 
rhizotomy at L4-S1, would not withstand Court scrutiny.  
Accordingly, with resolution of reasonable doubt in favor of 
the veteran, the Board concludes that service connection for 
bowel dysfunction, characterized as irritable bowel syndrome, 
is warranted.  

II.  Increased Evaluation for Impotency

A.  Historical Review

The veteran's service medical records do not refer to 
complaints of or treatment for impotency.  A May 1968 
treatment entry noted that the veteran was seen for right 
groin pain.  An additional May 1968 consultation report 
indicated an impression of prostatitis.  July 1969 and 
February 1970 entries also indicated impressions which 
included prostatitis.  A July 1971 examination report 
included a notation that the veteran's genitourinary system 
was normal.  

The veteran underwent a VA general medical examination in 
March 1973.  It was noted that his genitourinary system was 
normal.  Private treatment records dated from November 1972 
to March 1984 indicated that the veteran was treated for 
multiple disorders.  VA treatment records dated from July 
1973 to June 1990, including examination reports, noted that 
the veteran was treated for disorders other than impotency.  

The veteran underwent a VA neurological examination in 
December 1990.  He reported that he underwent rhizotomy in 
November 1989 and a L4 to S1 dorsal rhizotomy in June 1990.  
The examiner indicated an impression of status post right L4-
S1, dorsal rhizotomy.  The examiner commented that the 
veteran had also developed bowel and bladder problems which 
were very distressing to him since the surgery.  VA treatment 
records dated from June 1994 to February 1995 indicated that 
the veteran was treated for disorders including impotence.  A 
February 1995 treatment entry noted an assessment of 
impotence secondary to spinal surgery.  An additional 
February 1995 entry noted that the veteran was receiving 
impotence injections.  

The veteran underwent a VA general medical examination in May 
1995.  He reported that since a laminectomy and rhizotomy in 
1989 and 1990, he had impaired bowel and bladder function and 
impotence.  It was noted that the veteran was presently using 
injection therapy for the impotence.  The examiner noted 
symptoms including impotence responsive to injection therapy.  
The examiner indicated that the veteran's genitourinary 
system had no apparent abnormalities.  The diagnoses included 
dorsal root rhizotomy, L4-L5, including numbness of the right 
leg stump, bladder and bowel dysfunction and impotence.  

The veteran also underwent a VA urological examination in May 
1995.  He reported that he was taking shots in his penis to 
relieve his impotency.  The examiner noted that there was a 
previously biopsied nodule of the prostate which was 
reportedly benign.  The examiner indicated that examination 
of the veteran's penis, scrotum, testes, epididymis and cords 
was grossly normal.  The diagnoses included benign prostatic 
hypertrophy previously biopsied and impotence secondary to 
denervation following spinal surgery, treated.  

In June 1995, service connection was granted for impotency.  
A noncompensable disability evaluation was assigned which has 
remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Penis 
deformity, with loss of erectile power, warrants a 20 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 7522 (1998).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

In his September 1995 substantive appeal, the veteran 
reported that that he could not have sex unless he took 
injections.  He stated that he also had to worry about 
scarring inside of his penis.  

VA treatment records dated from November 1995 to May 1996 
indicated that the veteran was treated for several disorders.  
A November 1995 treatment entry noted that the veteran had 
half penis anesthesia.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of a penis deformity with loss of 
erectile power.  38 C.F.R. Part 4, Diagnostic Code 7522 
(1998).  The most recent May 1995 VA urological examination 
report noted that the veteran reported that he was taking 
shots in his penis to relieve his impotency.  The examiner 
indicated that examination of the veteran's penis, scrotum, 
testes, epididymis and cords was grossly normal.  The 
diagnoses included impotence secondary to denervation 
following spinal surgery, treated.  Additionally, the Board 
notes that a May 1995 VA general medical examination report 
noted that the veteran had symptoms including impotence which 
was responsive to treatment.  The examiner indicated that the 
veteran's genitourinary system had no apparent abnormalities.  
The diagnoses included dorsal root rhizotomy, L4-L5, 
including numbness of the right leg stump, bladder and bowel 
dysfunction and impotence.  Additionally, a November 1995 VA 
treatment entry noted that the veteran had half penis 
anesthesia.  

The Board notes that the evidence of record clearly fails to 
indicate that the veteran suffers from a penis deformity with 
loss of erectile power, as required for a 20 percent 
disability evaluation pursuant to the appropriate schedular 
criteria noted above.  The Board observes that the veteran 
has been diagnosed with impotence.  He is also noted to be in 
receipt of special monthly compensation for loss of use of a 
creative organ.  However, no penis deformity has been shown, 
as required by the regular schedular criteria.  As noted 
above, the May 1995 VA urological examination report 
specifically indicated that the veteran's penis, scrotum, 
epididymis and cords were grossly normal.  Additionally, the 
veteran indicated that he was taking shots in his penis to 
relieve his impotency.  Additionally, no apparent 
genitourinary abnormalities were shown pursuant to the May 
1995 VA general medical examination report.  A penis 
deformity simply has not been shown by the evidence of 
record.  Therefore, in consideration of the provisions of 38 
C.F.R. § 4.31 (1998), the Board concludes that the 
noncompensable disability evaluation adequately reflects the 
veteran's present level of disability as contemplated by 
diagnostic code 7522.  Accordingly, an increased evaluation 
for impotency is denied.  


ORDER

Service connection for bowel dysfunction, characterized as 
irritable bowel syndrome, is granted.  A compensable 
evaluation for impotency is denied.  


REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
neurogenic bladder.  The veteran also avers that he is 
entitled to a total rating for compensation purposes based on 
individual unemployability.  In reviewing the record, the 
Board notes that the veteran was last afforded a VA 
urological examination in May 1995.  At that time, the 
veteran reported that he had hesitancy on urination.  It was 
noted that there was a previously biopsied nodule of the 
prostate which was reportedly benign.  The examiner also 
indicated that examination of the veteran's penis, scrotum, 
testes, epididymis and cords was grossly normal.  It was 
observed that the veteran urinated six times daily and that 
there was no evidence of pyuria at that time.  The examiner 
noted that the veteran had no pain, but that he had tenesmus 
following his post-voiding.  The examiner also reported that 
the veteran did not have incontinence requiring pads or an 
appliance.  The diagnoses included benign prostatic 
hypertrophy previously biopsied and impotence secondary to 
denervation following spinal surgery, treated.  The Board 
observes that the examiner did not indicate the veteran's 
daytime voiding intervals or the number of times he awakened 
to void at night.  Additionally, there was no reference to 
whether the veteran suffered from obstructed voiding 
requiring intermittent or continuous catheritization or as to 
whether the veteran suffered from marked obstructive 
symptomatology such as a weak stream, or decreased force of 
stream, etc.  Such information would clearly be pertinent to 
assessing the disability evaluation to be assigned for the 
veteran's urological disorder pursuant to the appropriate 
schedular criteria.  38 C.F.R. Part 4, including 4.115(a) and 
Diagnostic Code 7542 (1998).  

Additionally, the Board observes that the veteran continued 
to receive VA treatment for his service-connected urological 
disorder subsequent to the May 1995 VA urological examination 
report.  A November 1995 treatment entry noted that the 
veteran had been able to void with difficulty, but that he 
had a good stream.  It was reported that the veteran had half 
penis anesthesia.  

The Board observes that the United States Court of Veterans 
Claims (hereinafter "the Court") has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the Court's holdings in Colvin and 
Halstead, the failure of the May 1995 VA urological 
examination report to provide sufficient information relevant 
to an increased evaluation pursuant to the appropriate 
schedular criteria noted above, and as the veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability is dependent upon an accurate 
assessment of his service-connected disabilities, the Board 
concludes that an additional VA urological examination would 
be helpful in resolving the issues raised by the instant 
appeal.  

Further the Board observes that treatment records subsequent 
to May 1996 have neither been requested nor incorporated into 
the record.  The Board is of the view that an attempt should 
be made to obtain any recent treatment records of possible 
pertinence to the veteran's claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorders from 
May 1996 to the present.  Upon receipt of 
the requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA urological examination in order 
to determine the present nature and 
severity of his service-connected 
neurogenic bladder.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
Specific reference should be made to the 
criteria indicated pursuant to 38 C.F.R. 
Part 4, including 4.115(a) and Diagnostic 
Code 7542 (1998).  The claims folder must 
be made available to the physician for 
review prior to the examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the above and 
following any additional development 
deemed necessary, including the 
scheduling of any additional VA 
examinations, the RO, in a rating 
decision, should reconsider the remaining 
issues on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay in again remanding this case, it 
is felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 10 -


- 15 -


